The United Nations was 
built on common values and norms. The United 
Nations Charter, the Universal Declaration of Human 
Rights and other key documents not only express those 
values and norms, but also constitute international law, 
the foundation upon which every attempt to build a 
lasting peace must rest. Rules of international law 
apply equally to all States, large and small. According 
to the United Nations Charter, “Members shall settle 
their international disputes by peaceful means” and 
“refrain … from the threat or use of force against the 
territorial integrity or political independence of any 
State”. We look to the United Nations, and in particular 
to the Security Council, to uphold those rules. The five 
permanent members have a special responsibility in 
that regard. 
 Russia’s invasion of Georgia — a sovereign State 
and a Member of the United Nations — using massive 
military force, is a clear violation of the United 
Nations Charter. Russia’s subsequent recognition of 
parts of Georgia as independent States stands in stark 
contradiction to international law, including principles 
and commitments agreed in the context of the 
Organization for Security and Cooperation in Europe, 
including the Helsinki Final Act. Sweden unreservedly 
supports the territorial integrity of Georgia. We call on 
Russia to fulfil its obligations in accordance with the 
six-point plan brokered by the European Union and to 
withdraw all forces to their positions before 7 August. 
 This year marks the sixtieth anniversary of the 
adoption of the Universal Declaration of Human 
Rights. While celebrating the achievements, we 
recognize the challenges that remain. The Declaration’s 
historic article 21 on democracy, which reads in part: 
“Everyone has the right to take part in the government 
of his country, directly or through freely chosen 
representatives”, is a perfect illustration of that point. 
Since 1948, millions of people have gained the 
freedom of democratic choice, while millions of others 
are still denied that freedom. 
 Sweden places a strong emphasis on democracy 
and human rights in our development cooperation. Our 
efforts to make the Universal Declaration and other 
human rights norms a reality everywhere must also 
include the United Nations itself. Human rights should 
be an essential part of all United Nations activities, 
including conflict prevention, peacekeeping and 
peacebuilding efforts, as well as in the work of the 
funds and programmes. 
 To fight terrorism is to defend human rights. 
Human rights are the key also to countering terrorism. 
Measures against terrorism will be effective and 
legitimate only when they are taken within a clear 
framework of international law. It is essential that the 
Security Council have fair and clear procedures in 
matters of listing and delisting when targeted sanctions 
have been imposed. The fight against impunity has to 
continue. We must support the International Criminal 
Court. Bringing to justice those responsible for the 
most serious crimes is vital to building sustainable 
peace. At the same time, justice should be pursued in a 
manner that supports peace processes. 
 States have a responsibility to protect people 
within their own borders from massive violations of 
  
 
08-53141 48 
 
their human rights. If a State is not capable of doing so, 
it should ask the international community — the 
United Nations or regional organizations — for help. 
We must all be ready to assist. Not long ago, the 
United Nations and the African Union were able to 
help Kenya to prevent a frightening crisis from turning 
into the worst possible nightmare. If a State is 
unwilling to protect people within its borders, the 
Security Council must assume its responsibility to 
protect. We need a Security Council that is ready to 
shoulder that responsibility and to work together, 
because unilateral action might run the risk of 
aggravating the problem and undermining international 
law and legitimacy. 
 Violence against women and girls is a major 
obstacle to the full enjoyment of human rights and 
fundamental freedoms by all people. Efforts to combat 
such violence must not end with a peace agreement. 
We must ensure that women have full access to justice, 
also in the transition from war to peace. Last June, the 
landmark Security Council resolution 1325 (2000) on 
women and peace and security was followed up by 
Security Council resolution 1820 (2008) on sexual 
violence. It reaffirms that rape and other forms of 
sexual violence can be war crimes or crimes against 
humanity. It obliges Governments to combat such 
behaviour by all necessary means. Although the United 
Nations has made considerable efforts in that area, 
more needs to be done, both in the field and at 
Headquarters. 
 The European Union and the Council of Europe 
have established 10 October as the European Day 
against the Death Penalty. I hope that before too long 
we shall be able to agree on a United Nations day 
against that inhumane form of punishment. 
 We face a growing danger of nuclear 
proliferation. Iran, though not the only case, is the 
most worrisome at present. Recent developments in the 
Democratic People’s Republic of Korea also give cause 
for concern. The Treaty on the Non-Proliferation of 
Nuclear Weapons (NPT) is the cornerstone of 
non-proliferation and the foundation for the pursuit of 
nuclear disarmament. Sweden is strongly committed to 
upholding and further strengthening existing 
multilateral disarmament and non-proliferation 
obligations. The nuclear Powers have taken on special 
commitments within the NPT process. In order not to 
undermine the Treaty, they must demonstrate their 
readiness to substantially reduce their nuclear arsenals. 
 More efforts are needed, in particular in Africa, to 
achieve the Millennium Development Goals (MDGs) 
by 2015. Therefore, Sweden is increasing its support to 
Africa. We encourage others to do the same, as well as 
to deliver on the aid commitments already made. In the 
long run, the rise in the price of energy and food could 
have a positive effect on development in the 
agricultural sector. In the short run, however, it could 
jeopardize the fulfilment of the MDGs and threaten 
progress already made. Communicable diseases, not 
least HIV/AIDS, are another obstacle to the 
achievement of the MDGs that we must address. The 
Accra meeting on the Paris Declaration took important 
steps towards better aid effectiveness and reconfirmed 
the shared responsibility for development. However, 
much more must be done in areas such as democratic 
governance and human rights, the role of women in 
development, and the impact of global climate change. 
 That is a challenge for developing and developed 
countries alike. The world economy is facing 
turbulence and uncertainty. A more open trade regime 
would bring increased economic growth and 
interdependence, which in turn would have a 
significant stabilizing effect. Trade policy is one of the 
tools to help developing countries become integrated 
into the world economy and reap the benefits of trade. 
Trade reforms are fundamental for sustainable 
economic growth and poverty reduction. We regret the 
failure to reach a breakthrough in the World Trade 
Organization Doha Round. We all share a 
responsibility to resolve the few remaining issues. 
 The United Nations system — both in the field 
and at Headquarters — must be reformed in order to 
ensure coherence and effectiveness. Reforms must also 
enable the United Nations to work more effectively on 
gender issues and for the promotion of equal rights and 
opportunities. 
 The United Nations needs to bolster its capacity 
to handle the unprecedented demand for peace 
operations. Cooperation with regional organizations 
and arrangements, such as the European Union, NATO 
and the African Union, is essential. 
 Sweden strongly supports efforts to bridge crisis 
management and long-term development in post-
conflict situations. By chairing the Burundi 
configuration of the Peacebuilding Commission, we 
hope to be able to contribute to further developing the 
role of the United Nations in peacebuilding. 
 
 
49 08-53141 
 
 Sweden was proud to host the first annual review 
meeting of the International Compact with Iraq. The 
partnership between the Government of Iraq and the 
United Nations is crucial. It is therefore imperative to 
continue strengthening the role of the United Nations 
in Iraq. 
 It is the poorest who are the hardest hit by climate 
change. Therefore, Sweden is providing additional 
resources for a special climate initiative in our 
development cooperation. It aims to contribute 
effectively to long-term efforts to combat climate 
change and its effects in developing countries. 
 Climate change is a crucial challenge facing our 
planet. We recognize our responsibility to take concrete 
steps at home and to show the leadership necessary to 
achieve broad and long-term international consensus. 
One year from now, Sweden will hold the presidency 
of the European Union. In that capacity, Sweden will 
take on a special responsibility regarding efforts to put 
an international climate agreement in place by 2009 in 
Copenhagen. The key to a successful conclusion of 
those negotiations, however, rests with each and every 
one of us. 
 It is time to once again remind ourselves of our 
mutual commitments and to stand up for the universal 
principles underpinning international cooperation. It is 
time to muster the political will to reassert our shared 
values. It is time to show that we are determined to 
work jointly to foster peace, democracy and 
development worldwide. 